Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 06/27/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II, III, and IV there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/27/22.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claim 5 is objected to because of the following informalities:  “the distal most ends” in Line 3, should read “the distal ends”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “the corresponding first connectors” in Lines 4 and 6, should read “the first connectors”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “coupling mechanisms” in claim 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 6 is indefinite because a fixation mechanism is functionally recited.  However, the term is further stated as a positive recitation in the claim.  Therefore, the scope of the claim is unclear.  Applicant should amend the claim to either the term to be functionally recited or as a positive recitation.  Note: applicant is advised to revisit potential 112f status for this term. 
Claim 7 recites the limitation "the fixation mechanism" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. The Office notes that “the fixation mechanism” in Claim 6 is only claimed functionally, furthermore, the Office interprets this as a pin or functional equivalents.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grobbee (US 20160374778) in view of Massoels (US 20190209267).
Regarding Claim 1, Grobbee, in the same field of endeavor discloses, a foundation guide (Figure 4), comprising: a. a main body 18 ; b. first connectors 11 formed on and spaced about an outer surface of the main body (see Figure 4); c. one or more ports  8a spaced about the main body and forming a passage therethrough. Grobbee does not disclose protrusions formed on an inner surface of the main body and extending in a generally perpendicular direction therefrom.
Massoels, in the same field of endeavor, discloses a surgical guide (abstract; Figure 4A) for a dental implant placement (abstract). Furthermore, Massoels discloses protrusions 20b formed on an inner surface of the main body 10 and extending in a generally perpendicular direction (Figure 5B; Paragraph [0157]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Grobbee’s foundation guide with Massoels’ protrusions in order to stop the guide from moving when adding screws or implanting a dental device. 
Regarding Claim 2, Grobbee/Massoels as modified disclose the device substantially as claimed. Massoels discloses the protrusions 20b comprise conical shaped bodies tapering to a point at a distal end (Paragraph [0157]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Grobbee’s foundation guide with Massoels’ conical protrusions in order to increase the amount of surface the protrusion contacts the gum.
Regarding Claims 3-5, Grobbee/Massoels as modified disclose the device substantially as claimed. Massoels discloses the protrusions 20b are disposed proximate to the one or more ports (the ports in Massoels’ is where the screw 35 enters proximate due to the fact both are located on 12; Paragraph [0157]; Paragraph [0158] discloses the contact points are dispersed through the template). Massoels further discloses that when the foundation guide is seated on a patient's gum tissue, the distal most ends of the protrusions do not engage underlying bone of the patient (Paragraph [0156]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Grobbee’s foundation guide with Massoels’  protrusions in order to stop the guide from moving when adding screws or implanting a dental device.
Regarding Claims 6 and 7, Grobbee/Massoels as modified disclose the device substantially as claimed. Grobbee discloses the one or more ports 8a are configured to receive a fixation mechanism 4 therethrough, and wherein the fixation mechanism 4, which is a fixation pin (Paragraph [0037]), is configured for anchoring the foundation guide to a maxillary or mandibular bone of a patient (Paragraph [0037]).
Regarding Claim 10, Grobbee/Massoels as modified disclose the device substantially as claimed. Grobbee discloses the main body comprises a generally curved shape in a general shape of a gum line of a patient (see Figure 4).
Regarding Claim 20, Grobbee discloses a dental device (Figure 4), comprising: a. a main body 1 configured for unilateral seating to a buccal mucosa of a patient (Paragraph [0038]). Grobbee does not disclose protrusions formed on an inner surface of the main body and extending in a generally perpendicular direction therefrom, when the main body is seated to the buccal mucosa of the patient, are configured to pierce a patient's gum tissue to a depth slightly less than or equal to a thickness of the patient's gum tissue.
Massoels, in the same field of endeavor, discloses a surgical guide (abstract; Figure 4A) for a dental implant placement (abstract). Furthermore, Massoels discloses protrusions 20b formed on an inner surface of the main body 10 and extending in a generally perpendicular direction (Figure 5B; Paragraph [0157]), when the main body is seated to the buccal mucosa of the patient, are configured to pierce a patient's gum tissue to a depth slightly less than or equal to a thickness of the patient's gum tissue (Paragraph [0158]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Grobbee’s foundation guide with Massoels’ protrusions in order to stop the guide from moving when adding screws or implanting a dental device. 

Claims 1, 8-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 11160639) in view of Massoels.
Regarding Claim 1, Palmer, in the same field of endeavor discloses, a foundation guide (abstract; Figure 2), comprising: a. a main body 20; b. first connectors 23 formed on and spaced about an outer surface of the main body; c. one or more ports 23 spaced about the main body and forming a passage therethrough. Palmer does not disclose protrusions formed on an inner surface of the main body and extending in a generally perpendicular direction therefrom.
Massoels, discloses a surgical guide (abstract; Figure 4A) for a dental implant placement (abstract). Furthermore, Massoels discloses protrusions 20b formed on an inner surface of the main body 10 and extending in a generally perpendicular direction (Figure 5B; Paragraph [0157]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Palmer’s foundation guide with Massoels’ protrusions in order to stop the guide from moving when adding screws or implanting a dental device. 
Regarding Claim 8, Palmer/Massoels disclose the device substantially as claimed. Palmer discloses the first connectors 24 each comprise a first coupling hole 24a, wherein the first coupling hole forms a passageway through the first connector that is substantially perpendicular to a length of the first connector (see Figure 2)
	Regarding Claim 9, Palmer/Massoels disclose the device substantially as claimed. Palmer discloses the first connectors 24 comprise connection sleeves (Column 10, Lines 23-60 disclose that 24 has an aperture in which 11 enters), the connection sleeves comprising a lengthwise passageway therethrough (24 accommodates the length of bars 11 until coupling holes align)
	Regarding Claim 11, Palmer/Massoels disclose the device substantially as claimed. Palmer discloses a stackable component, the stackable component (Figure 1F) comprising: a. a component body 10; and b. second connectors 11 spaced about an outer edge of the component body, wherein the second connectors are configured to engage with the first connect (via 13; see Figure 3B).
	Regarding Claim 12, Palmer/Massoels disclose the device substantially as claimed. Palmer discloses the second connectors 11 each comprise a second coupling hole 13, wherein the second coupling hole forms a passageway through the second connectors that is substantially perpendicular to a length of the second connector (see Figure 1F).
Regarding Claim 13, Palmer/Massoels disclose the device substantially as claimed. Palmer discloses the first connectors 24 and second connectors 11 are configured such that when engaged the second connectors seat into voids formed in corresponding ones of the first connectors (see figure 3B), and wherein when the second connectors are seated into corresponding first connectors, the second coupling holes 13 are aligned with first coupling holes (Column 11, Lines 20-57) formed in corresponding first connectors (see Figure 3B).
Regarding Claim 14, Palmer/Massoels disclose the device substantially as claimed. Palmer discloses the stackable component (Figure 1F) is secured to the foundation guide via a pin 92 inserted through the aligned first and second coupling holes (Column 11, Lines 20-57).
Regarding Claim 15, Palmer/Massoels disclose the device substantially as claimed. Palmer discloses the stackable guide is configured to facilitate a dental procedure (abstract).
Regarding Claim 16, Palmer/Massoels disclose the device substantially as claimed. Palmer discloses the stackable guide further comprises one of a surgical component (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772        

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772